An individual has a right to take a young horse on a ferry-boat. He may be timid, easily frightened, and yet the owner is guilty of no negligence in taking him on the boat. He must there exercise proper care in the management of the horse, and that is all that can be required of him. If he then be injured or lost through the negligence of the defendant, the ferry, the defendant, is liable. The negligence of the defendant here, in not having a proper hook in its chain, was clearly proved and not controverted.
As to the negligence or unskillful conduct of the plaintiff in the management of the horse, there was contradictory evidence rendering the case proper for the jury. The court properly submitted that question to the jury, as we must presume, as no exception was taken to the charge.
The judgment of the Supreme Court should, therefore, be affirmed.
Judgment affirmed. *Page 487